This Office Action is in response to the papers filed on March 11, 2021.

Claims 1, 7, 12, 13, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 12, 14, 17, 18 and 20, respectively, of parent United States Patent 10,971,596 (Cheng).  Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims are anticipated by the cited parent patent claims.
As to independent claim 1, Cheng’s claim 1 recites a semiconductor device, comprising:  a pair of source/drain regions disposed in a semiconductor substrate, wherein the source/drain regions are laterally spaced; a gate stack disposed over the semiconductor substrate and disposed between the source/drain regions; a cap layer disposed over the gate stack, wherein a first lower surface of the cap layer contacts a first upper surface of the gate stack; sidewall spacers disposed along sides of the gate stack;
a first dielectric layer disposed over the cap layer, wherein the first dielectric layer extends along sides of the sidewall spacers toward the semiconductor substrate; and a second dielectric layer disposed over the first dielectric layer and over the source/drain regions.
	As to dependent claim 7, Cheng’s claim 1’s first dielectric layer is a resist protective oxide (RPO) layer; and its second dielectric layer is a contact etch stop layer (CESL).
As to independent claim 12, Cheng’s claim 12 recites a semiconductor device, comprising:  a pair of source/drain regions disposed in a semiconductor substrate, wherein the source/drain regions are laterally spaced; a gate stack disposed over the semiconductor substrate and between the source/drain regions; sidewall spacers disposed over the semiconductor substrate and along a first sidewall of the gate stack and a second sidewall of the gate stack opposite the first sidewall of the gate stack; a cap layer disposed over the gate stack and the semiconductor substrate, wherein the cap layer extends along the sidewall spacers toward the semiconductor substrate on opposite sides of the gate stack, wherein the cap layer comprises a first sidewall disposed on a first side of the gate stack and a second sidewall disposed on the first side of the gate stack, wherein the first sidewall of the cap layer is spaced a first distance from the first sidewall of the gate stack and the second sidewall of the cap layer is spaced from the first sidewall of the gate stack by a second distance that is less than the first distance; and a dielectric layer disposed over the cap layer, wherein the dielectric layer extends laterally beyond the first sidewall of the cap layer.
As to dependent claim 13, Cheng’s claim 14 further recites an isolation structure disposed in the semiconductor substrate, wherein a first source/drain region of the pair of source/drain regions is disposed between the isolation structure and the gate stack, and wherein both the first sidewall of the cap layer and the second sidewall of the cap layer are disposed laterally between the isolation structure and the gate stack.
As to independent claim 17, Cheng’s claim 17 recites a semiconductor device, comprising:  a pair of source/drain regions disposed in a semiconductor substrate, wherein the source/drain regions are laterally spaced; a gate stack disposed over the semiconductor substrate and disposed between the source/drain regions; a cap layer disposed over the gate stack, wherein the cap layer extends along opposite sides of the gate stack toward an upper surface of the semiconductor substrate; a dielectric layer disposed over the cap layer, wherein the dielectric layer extends laterally beyond sidewalls of the cap layer; and an isolation structure disposed in the semiconductor substrate, wherein the source/drain regions are disposed between the isolation structure and the gate stack, and wherein the cap layer comprises a lateral extension segment that extends laterally over the upper surface of the semiconductor substrate to at least partially cover the isolation structure.
As to dependent claim 19, Cheng’s claim 18 further recites sidewall spacers disposed over the semiconductor substrate and along the opposite sides of the gate stack, wherein the sidewall spacers laterally separate the cap layer from the gate stack.
	As to dependent claim 20, Cheng’s claim 20 further recites a noise reducing material disposed in the semiconductor substrate, wherein a concentration of the noise reducing material near the upper surface of the semiconductor substrate is greater than or equal to about 1.0 x 1021 cm-3.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (United States Patent Application Publication 2017/0084620, cited in the Information Disclosure Statement filed on March 11, 2021).
As to independent claim 12, Wu discloses a semiconductor device (see the entire reference, including the Fig. 4F disclosure), comprising:  a pair of source/drain regions 452 and 454 disposed in a semiconductor substrate 102, wherein the source/drain regions are laterally spaced; a gate stack 410/420 disposed over the semiconductor substrate and between the source/drain regions; sidewall spacers 430 disposed over the semiconductor substrate and along a first sidewall of the gate stack and a second sidewall of the gate stack opposite the first sidewall of the gate stack; a cap layer 440 disposed over the gate stack and the semiconductor substrate, wherein the cap layer extends along the sidewall spacers toward the semiconductor substrate on opposite sides of the gate stack, wherein the cap layer comprises a first (outer) sidewall disposed on a first side of the gate stack and a second (inner) sidewall disposed on the first side of the gate stack, wherein the first sidewall of the cap layer is spaced a first distance from the first sidewall of the gate stack and the second sidewall of the cap layer is spaced from the first sidewall of the gate stack by a second distance that is less than the first distance; and a dielectric layer 460 disposed over the cap layer, wherein the dielectric layer extends laterally beyond the first sidewall of the cap layer.
As to dependent claim 14, Wu’s dielectric layer 460 conformally lines the cap layer 440.
As to dependent claim 15, Wu’s device further comprises an interlayer dielectric (ILD) 470 disposed over the semiconductor substrate, the gate stack, the sidewall spacers, the cap layer, and the dielectric layer.

Claims 2-6, 8-11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814